Citation Nr: 1735362	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  12-15 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection erectile dysfunction.  


REPRESENTATION

Appellant represented by:	Larry Stokes, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to November 1974.

This matter comes before the Board of Veterans Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which, inter alia, denied service connection for erectile dysfunction and gonorrhea.  The Veteran specifically limited his appeal to the claim for service connection for erectile dysfunction; therefore, the matter seeking service connection for gonorrhea is no longer on appeal.  

In a March 2014 rating decision, the RO denied service connection for  degenerative joint disease (DJD) of the cervical spine with radiculopathy, to include as secondary to service-connected left wrist causalgia median nerve injury (neck disability or cervical spine disorder).  The Veteran appealed the decision, however, in an August 2016 rating decision, the RO, inter alia, granted service for cervical spine DJD and assigned a 10 percent evaluation, effective November 26, 2012.  As the Veteran has not expressed any disagreement with the August 2016 rating action, this issue is no longer before the Board for consideration.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).

In December 2014, the Veteran testified at a Board hearing before the undersigned in Washington, D.C.  A transcript of the hearing is of record.  The Veteran's representative was unavailable for the hearing, but the Veteran elected to testify unrepresented. 

In a February 2015 and September 2015, the Board, inter alia, remanded the issue for service connection for erectile dysfunction for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Although the Board regrets the additional delay, a remand in this case is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim, so that he is afforded every possible consideration.  38 U.S.C.A. §5103A (West 2014); 38 C.F.R. §3.159 (2016).

The Veteran asserts that his erectile dysfunction is a result of medications used to treat a venereal disease that he received in service.  See Hearing Transcript at 37.  Also, treatment records from Dr. E.W. Hoeper, dated in November 2012, noted the Veteran's reported history of having a venereal disease while he was in the military and resultant erectile dysfunction.  Additionally, during his hearing, he indicated that his erectile dysfunction has been intermittent since 1975 and became permanent around 2009. 

The Veteran also testified that he was previously told that his erectile dysfunction was related to stress.  See Hearing Transcript at 35.  The Board notes that the Veteran has since been service connected for a mood disorder rated as 50 percent disabling since December 19, 2014 and 100 percent disabling since November 2015.  

Additionally, a VA treatment record, dated on August 3, 2010, questioned whether or not the Veteran's erectile dysfunction was related to gabapentin, which was noted as medication prescribed for his left wrist causalgia median nerve injury (a service-connected condition).  The Veteran was later service-connected for right arm carpal tunnel syndrome and bilateral upper extremity radiculopathy and VA treatment records reflected an increase in dosage for gabapentin.  

The Board finds that there are medical questions presented regarding the Veteran's erectile dysfunction that are not currently adequately addressed by the evidence of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  These questions should be addressed by an appropriately qualified medical professional.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159 (c)(4) (2016) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

On review of the record, the Veteran has not been provided proper notice under VCAA describing the evidentiary requirements for service connection for erectile dysfunction on a secondary basis. 

Additionally, while on remand, the Veteran should be given an opportunity to identify any records relevant to treatment for his erectile dysfunction that have not been obtained.  Thereafter, all identified records should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Provide a notice letter informing the Veteran of the evidentiary requirements for substantiating his claims for service connection for erectile dysfunction on a secondary basis.

2.  Obtain any outstanding VA treatment records which are not currently associated with the claims file.

3.  After the completion of foregoing, schedule the Veteran for an appropriate examination regarding the Veteran's erectile dysfunction.  The electronic records and a copy of this REMAND must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All necessary testing should be accomplished.  The examiner should provide opinions and respond to the following:

a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's erectile dysfunction had its onset in active service, or is otherwise related to service?  In addressing this question, the examiner should consider the Veteran's contentions that his erectile dysfunction is a result of a venereal disease and/or medications used to treat the venereal disease that he received in service.  The Veteran also alleges that his erectile dysfunction has been intermittent since 1975 and permanent since 2009.   

b) If such is not related to service on a direct basis, is it at least as likely as not (50 percent or greater probability) that the Veteran's erectile dysfunction is causally related a service-connection disability (ies)?  

c) If not, is it at least as likely as not (50 percent or greater probability) that the Veteran's erectile dysfunction is aggravated beyond the normal course of the condition by his service-connected disability (ies)?

The examiner must consider the Veteran's testimony that he was told that his erectile dysfunction was related to stress (the Veteran has since been service connected for a mood disorder) as well as a VA treatment record dated on August 3, 2010, questioning whether the Veteran's erectile dysfunction was related to gabapentin, which was medication prescribed at the time for his service-connected left wrist causalgia median nerve injury (additionally, the Veteran has since been service-connected for bilateral upper extremity radiculopathy, right arm carpal tunnel syndrome, and cervical spine DJD and appears to continue to take gabapentin for these disabilities).  

The examiner must provide reasons for each opinion.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

If the examiner is unable to provide any opinion without resorting to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

4. After completing the above development, as well as any other development deemed warranted, the Veteran's claims should be readjudicated based on the entirety of the record.  If the claims remain denied, the Veteran and her representative should be issued a supplemental statement of the case, and an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


